 In the Matter of PARK DRUGCOMPANYandLOCALNo. 12084,DISTRICTNo.50,UNITED MINE WORKERS OF AMERICACase No. R-1453.-Decided September 1, 1939Drug Products Manufacturing Industry-Investigation of Representatives.controversy concerning representation of employees : rival organizations ; em-ployer refuses to recognize petitioning union until it is certified by the Board-Unit Appropriate for Collective Bargaining:working foremen, production,print-ing, and shipping employees at the Company's New York City Plant, excludingexecutive, supervisory, art and office employees, drivers and helpers, and sales-men; stipulation asto-Election Ordered:rival organization permitted to with-draw from ballot if it so desires, upon notice to Board within 5 clays from dateofDirection-Certification of Representatives.Mrs. Hilda Shea,for the Board.Mr. William Esbitt,of New York City, for the Company.Mr. Herman EdelsbergandMr. David Elliot,of New York City,,for Local No. 12084.Miss Marcia Hertzmarle,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEOn May 17, 1939, Local No. 12084, District No. 50, United MineWorkers of America, herein called Local No. 12084, filed with the-Regional Director for the Second Region (New York City) a peti-tion alleging that a question affecting commerce had arisen concern-ing the representation of employees of Park Drug Company, NewYork City, herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.On July 14, 1939, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 2, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.15 N. L. R. B., No. 2.8 PARK DRUG COMPANY9On July 17, 1939, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon LocalNo. 12084, and upon Federal Labor Union, Local 20734, A. F. of L.,herein called Local 20734, a labor organization claiming to repre-sent employees of the Company directly affected by the investiga-tion.On July 28, 1939, all parties were. notified by telegram fromthe Regional Director of a change in the hour set for hearing, and,on July 31, 1939, all parties were again notified by telegram of a,change in the place for holding the hearing.*'Pursuant to the notices, a hearing was held on July 31. and Au-gust 1, 1939, at New York City, before Herbert Wenzel, the TrialExaminer duly designated by the Board. The Board, the Company,.and Local No. 12084 were represented by counsel and. participatedin the hearing.Local 20734, by telegram of July 31, 1939, advisedthat it would not be represented at the hearing and stated that itsrefusal to appear was predicated upon a protest against the Board's:action in ordering an investigation at all.Full opportunity to be heard, to examine, and cross-examine wit-nesses, and to introduce evidence bearing on the issues was afforded-allparties.During the course of the hearing no objections were made to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner on certain motions and finds that no prejudicial-errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPark Drug Company is a New York corporation having its prin-cipal office and place of business in New York City. It is engagedin the manufacture, packaging, sale, and distribution of drug prod-nicts.The company maintains a factory known as the New York CityPlant in which it normally employs approximately 63 persons.Dur-ing the period from December 1, 1938, to June 1, 1939, the Companypurchased from outside the State of New York 60 per cent ofits raw materials valued at approximately $60,000.During the sameperiod it sold and shipped from its New York City Plant to pointsoutside the State of New York 40 per cent of its finished productsat an approximate value of $75,000.ICopies of all notices were sent also to William Esbitt, attorney for the Company, andto Herman Edelsberg, attorney for Local 12084. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONSINVOLVEDLocal No. 12084, District No. 50,United Mine Workers of America,isa labor organization affiliated with the Congress of IndustrialOrganizations,admitting to membership all employees of the Coin-pany except executives,art and office employees,and salesmen.Federal Labor Union, Local 20734, is a labor organizationaffiliatedwith the American Federation of Labor, also admitting to member-ship employees of the Company except executives,art and officeemployees,and salesmen.III.THEQUESTION CONCERNING REPRESENTATIONOn March 29, 1938, Local 20734 entered into. a closed-shop con-tract of no stated duration with the Company.On July 21, 1938,additions were made to the existing contract and it was providedthat the agreement should expire on July 27, 1939.Beginning in October 1938, Local No. 12084 began obtaining mem-bers among the Company's employees and on May 17, 1939, filedits petition with the Board for investigation and certification. Itdid not request recognition by the Company prior to that time be-cause of the existing closed-shop contract with Local 20734.How-ever, the District Representative of Local No. 12084 testified thathe had met the president of the Company at the office of the Boardand had informed him that Local No. 12084 represented a majorityof the employees and desired to negotiate with the Company. The,Company has refused to deal with either union until it obtains acertification by the Board.We find that a question has arisen concerning representation ofemployees of the Company.IV.THEEFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company and Local No. 12084 stipulated that all of theworking foremen, production, maintenance, printing, and shippingemployees in the Company's New York City Plant, except executive,supervisory, art and office employees, drivers and helpers, and sales- PARK DRUG COMPANY1l._men, constitute a unit appropriate for the purposes of collectivebargaining.At the hearing it was agreed to withdraw from the.unit John Pleines, a maintenance man, who is a member of a car-penters' union.The contracts between Local 20734 and the Company-include all employees of the Company except office and supervisoryemployees and salesmen.However, since Local 20734 did not appear,,and since the Company and Local No. 12084 have stipulated as tothe appropriate unit, we see no reason for not accepting the unitso agreed upon.We find that all working foremen, production, printing, and ship-ping employees at the Company's New York City Plant, excluding-executive, supervisory, art and office employees, drivers and helpers,.and salesmen, constitute a unit appropriate for the purposes of col-lective bargaining and that said unit will insure to the employees of-the Company the full benefit of their right to self-organization andcollective bargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESLocal No. 12084 introduced in evidence 42 membership cards ofpersons admittedly employees of the Company. It also introduceda list containing 46 names of persons who, by signing the list, re-affirmed their membership in that local.The Company does notquestion the majority representation by Local No. 12084.However,,all employees of the Company must have been members of Local20734 under the closed-shop contract.We shall direct an election"bysecret ballot to resolve the question concerning representation.2We find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by theholding of an election by secret ballot.We shall direct that thoseeligible to vote shall be employees within the appropriate unit during-the pay-roll period immediately preceding our Direction. of Election.Local 20734 has not indicated whether or not it desires to appear-on the ballot.We shall direct that it be placed thereon, and ifwithin 5 days from the date of our Direction, it notifies the Boardthat it does not desire to be represented on the ballot, we shall amend.our Direction accordingly.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1. -A question affecting commerce has arisen concerning the repre-sentation of employees of Park Drug Company, New York City,.2Matter ofThe Cudahy Packing CompanyandUnited Packinghouse Workers of America,etat., 13 N.L.R. B. 526. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARD'Within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe Act.2.The working foremen, production,printing,and shipping em-ployees at the Company'sNew York City Plant, excluding executive,supervisory,art and office employees,drivers and helpers, and,sales-men, constitute a unit appropriate for the purposes of collective bar-:gaining, within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLaborRelations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with ParkDrug 'Company,New York City,an election by secret ballot shallbe conducted within fifteen(15) days from the date of this Directionunder the direction and supervision of the Regional Director forthe Second Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, ofsaidRules and Regulations, among all working foremen,produc-tion, printing, and shipping employees at the New York City Plant,ofPark Drug Company whose names appear upon the pay roll,of the'Company for the pay-rollperiod immediately precedingthisDirection,including employees who did not work during suchpayroll period because they were ill or on vacation and employeeswho were thenor have since been temporarily laid off,but excluding,executive, supervisory,art and office employees,drivers and helpers,and salesmen,and excluding those who have since quit or been dis-charged for cause, to determine whether they desire to be represented,by Local No. 12084, District No. 50, United Mine Workers of America,affiliated with the Congress of Industrial Organizations, or by FederalLabor Union, Local 20734,affiliated with the American Federationof Labor, for the purposes of collective bargaining,or by neither.SAME TITLECERTIFICATION OF REPRESENTATIVES.October 4, 1939On September 1, 1939, the National Labor Relations Board, herein-called the Board,issued in the above-entitled proceeding a Decisionand Direction of Election.The Direction of Election provided that PARK DRUG COMPANY13an election by secret ballot be conducted within fifteen (.15) daysfrom the date of the Direction among all working foremen, produc-tion, printing, and shipping employees at the New York City Plantof Park Drug Company whose names appeared upon the pay roll ofthe Company for the pay-roll period immediately preceding Sep-tember 1, 1939, including employees who did not work during suchpay-roll period because they were ill or on vacation and employeeswho were then or had since been temporarily laid off, but, excludingexecutive, supervisory, art and office employees, drivers and helpers,and salesmen, and excluding those who had since quit or been dis-charged for cause, to determine whether they desired to be repre-sented for the purposes of collective bargaining by Local No. 12084,.District No. 50, United Mine Workers of America, affiliated with theCongress of Industrial Organizations, or by Federal Labor Union,.Local 20734, affiliated with the American Federation of Labor, or byneither.Pursuant to the Direction of Election, an election by secret ballotwas conducted on September 12, 1939, at New York City, under thedirection and supervision of the Regional Director for the SecondRegion (New York City).On September 14, 1939, the RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, issued and dulyserved upon the parties an Election Report containing a tally of theballots.No objections or exceptions to the Election Report have-been filed by any of the parties.The Regional Director reported the following results of the,balloting :Total number eligible to vote-------------------------------- 47Total number of ballots cast--------------------------------- 46Total number of votes in favor of Local No. 12084, DistrictNo. 50, United Mine Workers of America------------------ 46Total number of votes in favor of Federal Labor Union, Local.20734 -----------------------------------------------------0Total number of votes in favor of neither organization--------0Total number of blank votes---------------------------------0Total number of void ballots--------------------------------0Total number of challenged votes----------------------------0By virtue of and pursuant to the power vested in the National!Labor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9,ofNational Labor Relations Board Rules and RegulationsSeries 2,IT is HEREBY CERTIFIED that Local No. 12084, District No. 50, United'Mine Workers of America, affiliated with the Congress of IndustrialOrganizations, has been selected by a majority of the working fore-- 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen, production,printing,and shipping employees at the New YorkCityPlant ofParkDrugCompany, New York City,exclusive ofexecutive,supervisory,art and office employees,drivers and helpers,.and salesmen,as their representative for the purposes of collectivebargaining,and that pursuant to Section 9 (a) of the National LaborRelationsAct, Local No.12084,District No. 50,United Mine Work-ers of America, affiliated with the Congress of Industrial Organi-zations,is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.15 N. L.It.B.,No. 2a.